DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 20-39 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
		
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23, 26-30, 32 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-12 of U.S. Patent No. 10,930,452 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 20]
20. (New) A system, comprising: 

a frame; 

a sensor coupled to the frame;


 a hardware switch having an on position and an off position, the hardware switch coupled to the frame wherein when the hardware switch is in an off position a portion of the hardware switch disables the sensor and when the hardware switch is in an on position the sensor is enabled; 


and a processing device configured to execute at least one application associated with the sensor; 

wherein, in response to detecting a change in a position of the hardware switch, the processing device is configured to generate a notification that identifies the at least one application when the application is active.
1. A system, comprising: 

a frame;

 a camera coupled to the frame, the camera comprising a lens; 

a switch having an on position and an off position, the switch coupled to the frame wherein when the switch is in an off position a portion of the switch covers the lens and the camera is disabled and when the switch is in an on position the portion of switch does not cover the lens and the camera is enabled; 

and a processing device configured to execute at least one application associated with the camera;

 wherein, in response to detecting a change in a position of the switch, the processing device is configured to generate a notification that identifies the at least one application when the application is active.


It is noted that while claim 1 of ‘452 claims a camera rather than a sensor, a camera is considered a specific type of sensor.  Additionally, while claim 1 of ‘452 does not explicitly claim a “hardware switch”, claim 1 of ‘452 does claim that “a portion of the switch covers the lens” thus disabling  or similarly enabling the camera from sensing incoming light.  To do so, the switch must be a hardware switch of some kind since a software switch would not be able to cover a camera lens as recited in the claim.  
Therefore, claim 1 of ‘452 anticipates claim 1 of the present application.[claims 21-23]
Regarding claims 21-23, see claims 2-4 of ‘452.[claim 26-30]
Regarding claims 26-30, see claims 7-11 of ‘452.[claim 32]
Regarding claim 32, see claim 12 of ‘452.[claim 35]
Regarding claim 35, see claim 3 of ‘452 and note that the microphone may be considered a second, different sensor.[claim 36]
Regarding claim 36, see claim 4 of ‘452.

Claims 24, 25, 31 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 9  of U.S. Patent No. 10,930,452 B2 in view of Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 24]
Regarding claim 24, see claim 5 of ‘452 which claims that the device is a smart phone.  However, claim 5 does not explicitly claim that the smart phone is configured to send and receive data over a cellular network. 
Official Notice is taken that it is well known in the art to provide transceivers in smart phones to allow the smart phone system to communicate data over a cellular network, including sending and receiving.  Therefore, it would have been obvious to configure the smart phone system of ‘452 to send and receive data over a cellular network so that data communication may be performed wirelessly.[claim 25]
Regarding claim 25, see claim 6 of ‘452.  While claim 6 does not explicitly claim that the second switch is a hardware switch, Official notice is taken that it is well known in the art to provide hardware switches on systems to provide the user with a physical switch which may be interacted with in a familiar manner.  
Therefore, it would have been obvious to provide a second hardware switch to provide the user with a physical switch which may be interacted with in a familiar manner.[claim 31]
Regarding claim 31, see claim 5 of ‘452 which claims that the device is a smart phone.  However, claim 5 does not explicitly claim that the smart phone comprise a sensor comprising a system on a chip. 
Official Notice is taken that it is well known in the art to provide sensors which are part of a system on a chip in a smart phone so that the system may be miniaturized.  Therefore, it would have been obvious to configure the smart phone system of ‘452 provide a sensor as part of a system on a chip so that a miniaturized smart phone may be provided.[claim 37]
Regarding claim 37, see the rejection of claims 1.  While claim 1 of ‘452 does not explicitly claim that the device is a smart phone, Official Notice is taken that it is well known in the art to provide smart phone devices having a sensor/SoC, switches and processing devices in a similar manner to that claimed.  By providing such features in a smartphone the system may be combined with additional features provided by the smartphone such as voice calls, texting, internet browsing, etc.  Therefore, it would have been obvious to provide the structure of claim 1 of ‘452 in a smartphone as claimed so that additional features may be provided in the system.   
Official Notice is further taken that it is well known in the art to enable or disable communication from and to a camera in a smartphone system when the camera sensor is enabled/disabled.  By doing so, power may be conserved by provided a disabled state when the camera is not in use and no communication between the camera system and the smartphone system is necessary.
Therefore, it would have been obvious to provide control of communication from the sensor/SoC to other components to conserve power when the sensor/SoC is in a disabled state.  [claim 38]
Regarding claim 38, see claim 9 of ‘452.[claim 39]
Regarding claim 39, see claim 24 above and note that the same arguments would apply to claim 39.

Allowable Subject Matter
Claim 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-32 and 35-39 contain subject matter not taught by the prior art, however the above double patenting rejections must be overcome before the claims can be considered allowable.[claims 20-39]
While the prior art teaches various systems for enabling/disabling a sensor according to the state of a hardware switch (e.g. Haddad et al. (US 2015/0288882 A1)), the prior art does not teach or reasonably suggest such a system further including generation of a notification identifying at least one active application in response to detecting a change in position of the hardware switch as claimed.
However, due to the above double patenting rejections, all claims cannot be considered allowable at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698